Citation Nr: 1224860	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  09-36 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1967 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Chicago, Illinois.  

The Board is cognizant of the U.S. Court of Appeals for Veterans Claims (Court) decision Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court found that the Board erred in not considering the scope of the Veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, a diagnosis of depressive disorder).  In light of Clemons, and based on the medical evidence of record, the Board has recharacterized the Veteran's claim as one for service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder.

A review of the Virtual VA paperless claims processing system indicates that the Veteran may be in receipt of Social Security Administration (SSA) disability benefits, but does not show any other pertinent records that are not already associated with the physical claims folder.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded PTSD examinations in January 2008 and September 2011.  The January 2008 VA examination diagnosed major depressive disorder but did not include any opinion of etiology.  In the September 2011 VA examination report, the examiner diagnosed depression but did not indicate whether such was related to active service.  VA must consider all psychiatric diagnoses raised by the record.  Clemons, 23 Vet. App. 1 (2009).  Accordingly, the Board must find that the current VA examination reports are insufficient for appellate review, and the Veteran should be afforded another VA examination with medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Moreover, while a favorable private opinion is of record, this does not contain sufficient rationale to enable a grant at the present time. 

For the claimed bilateral hearing loss and tinnitus, the Veteran was not afforded a VA audiology examination.  The Veterans Claims Assistance Act (VCAA) and its implementing laws and regulations provide, generally, that an examination or opinion is necessary if the evidence of record contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and establishes that the Veteran suffered an injury or disease in service; indicates that the claimed disability or symptoms may be associated with the established injury, or disease in service or with another service-connected disability, but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4). 

The threshold for finding that there "may" be a nexus between current disability or persistent or recurrent symptoms of disability and service (or a service-connected disability) is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendnon v. Nicholson, 20 Vet. App. 79 at 83 (2006). 

The types of evidence that "indicate" that a current disability "may be associated" with military service (or a service-connected disability) include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. McLendon, 20 Vet. App. at 83.

Service treatment records reveal 15/15 hearing upon whisper voice examination.  However, In his notice of disagreement, the Veteran reported that he had in-service noise exposure while spending time at the rifle range.  In September 2009, the Veteran's brother recalled that he noticed the Veteran having hearing difficulties immediately after service.  As noise exposure and hearing problems are a readily observable, the Veteran and his brother are competent to report on both matters.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  There is nothing inherently implausible or inconsistent about their statements, and the Board considers their reports to be credible.  

In summary, the evidence indicates that the Veteran had noise exposure during service and also had hearing difficulties immediately following service.  As the record contains evidence that suggests a nexus, but is too equivocal or lacking in specificity to support a decision at the present time, a medical opinion on this matter is necessary. 

Finally, the Virtual VA efolder contains documents suggesting that the Veteran may be in receipt of SSA disability benefits.  The RO/AMC must determine if the Veteran has any disability recognized by SSA involving the claimed disabilities on appeal.  If so, SSA records must be obtained.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (clarifying that VA's duty to assist applies to records relevant to a Veteran's present claim). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and determine if the Veteran is in receipt of disability benefits, and if so, the specific disabilities recognized by SSA.  The response must be noted in the claims folder.  If there are SSA recognized disabilities relating to psychiatric disorders or hearing impairments, obtain the Veteran's SSA records.  

2.  Request that the Veteran identify any medical treatment records for his psychiatric and hearing loss disabilities and furnish appropriate authorization for the release of private medical records.  

Take the necessary steps to obtain all records of VA treatment for these disabilities. 

Efforts to obtain VA records must continue until they are obtained, or it is reasonably certain that they do not exist or that further efforts would be futile.

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA. 

If any requested records cannot be obtained, inform the Veteran of this fact, of the efforts made to obtain the records and of any additional efforts that will be made with regard to his appeals.

3.  After associating any newly generated medical records with the claims folder, the RO/AMC shall schedule the Veteran for a VA psychiatric examination to determine the precise nature and etiology of his asserted psychiatric disorder, to include PTSD.  

The claims folder (to include paper copies of, or electronic access to, all Virtual VA documents that are not already a part of the physical claims folder) and a copy of this remand must be sent to the examiner for review.  He or she should indicate receipt and review in any report generated.  All tests deemed necessary by the examiner are to be conducted. 

The examiner is directed to summarize the medical history, including service treatment records and the onset and course of any psychiatric disorder; describe any current psychiatric symptoms and manifestations; and provide diagnoses for any and all psychiatric pathology identified. 

For each currently diagnosed DSM-IV Axis I psychiatric disorder (including diagnoses of record at any other time during the claim period beginning in April 2007), to include one manifested by PTSD, the examiner shall opine as to whether it is at least as likely as not (50 percent probability or greater) that any such disorder had its onset during the Veteran's active service or within the one-year period following discharge, or is the result of active service or any incident thereof. 

In doing so, the examiner must also acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology and address the positive etiological opinion submitted by the Veteran's treating psychiatrist in September 2009.  

If PTSD is determined to be present, the examiner must provide an explanation as to how the Veteran meets the specific PTSD criteria.  The examiner must consider that service records only verify domestic service as a corpsman, and the reported stressor of witnessing a fellow soldier being killed by a grenade has not been verified.  

A detailed rationale premised upon scientific principles for all opinions expressed should be provided.  

If the requested opinion cannot be provided without resort to speculation, the examiner must explain why an opinion cannot be provided without resort to speculation and set forth whether all reasonable avenues at reaching such the requested opinion have been exhausted.

4.  After associating any newly generated medical records with the claims folder, the RO/AMC should afford the Veteran a VA audiological examination to determine the nature, extent, onset, and etiology of any hearing loss and tinnitus. 

The claims folder (to include paper copies of, or electronic access to, all Virtual VA documents that are not already a part of the physical claims folder) and a copy of this remand must be sent to the examiner for review.  He or she should indicate receipt and review in any report generated.  All indicated studies, including an audiological evaluation, should be performed, and all findings should be reported in detail. 

The examiner should comment on the Veteran's reported onset and continuity of his hearing loss and tinnitus since service, and opine as to whether it is at least as likely as not that any hearing loss or tinnitus is related to or had its onset in service, particularly, as associated with his report of in-service acoustic trauma.  

If the requested opinion cannot be provided without resort to speculation, the examiner must explain why an opinion cannot be provided without resort to speculation and set forth whether all reasonable avenues at reaching such the requested opinion have been exhausted.

5.  Following the completion of the requested actions, the RO should then re-adjudicate the Veteran's claims.  If the benefits on appeal remain denied, the Veteran and any newly appointed representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond.  Thereafter, the case should be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


